Exhibit 10.1

DESCRIPTION OF THE KIMBALL INTERNATIONAL, INC.
2005 PROFIT SHARING INCENTIVE BONUS PLAN
 

      Background. The Board of Directors (the "Board") of Kimball International,
Inc. (the "Company") believes that the long-term success of the Company depends,
in part, on its ability to recruit and retain outstanding individuals as
employees and to furnish these employees maximum incentive to improve operations
and increase profits. The Board also believes it is important to align
compensation of officers and salaried employees with the common interests of
Share Owners of the Company.

      In accordance with this belief, the Board, upon recommendation of the
Compensation Committee ("Committee") of the Board (comprised of independent
outside directors), unanimously adopted and recommended for Share Owner
approval, the Kimball International, Inc. 2005 Profit Sharing Incentive Bonus
Plan (the "Plan"). On October 18, 2005, the Share Owners of the Company approved
the Plan.  The profit sharing framework of this Plan has been in place since
prior to the Company becoming publicly traded in 1976. The Plan includes profit
determinations at three levels within the Company: (1) Worldwide for
Company-wide performance ("Worldwide"); (2) at a Group level for certain
combinations of Business Units ("Group"); and (3) at a Business Unit level for
the performance of designated operations within the Company ("Business Unit").
      All executive officers and other eligible employees participate at the
Worldwide, Group, or Business Unit level, or a combination thereof.
      Share Owner approval of the Plan was sought to qualify the awards under
the Plan as "performance-based compensation" under Internal Revenue Code
Section 162(m). Section 162(m) disallows a deduction for certain compensation
paid in excess of $1 million to the five executive officers listed in the
Summary Compensation Table in the Company's proxy statement, but only if
employed as of the end of the fiscal year ("Named Executive Officers").
Performance-based compensation, however, is fully deductible by the Company if
the programs are approved by Share Owners and meet certain other requirements.
      Goal. The goal of the Plan is to link an employee's compensation with the
long-term financial success of the Company. The intent is to encourage
participants to think, act and be rewarded like owners, and to seek out and
undertake initiatives that continuously improve the long-term performance of the
Company.
      Eligibility. Executive officers and full-time salaried employees of the
Company, except those covered under commission compensation programs, are
eligible to participate in the Plan ("Participants").
      Bonus Criteria. The Plan measures profitability in terms of "economic
profit", generally equal to net income less the cost of capital. New capital
expenditures are not included in computing the cost of capital for twelve
months. The Committee must approve the profitability goals ("Targets") within
the first 25% of the period of service to which the Targets relate, but not
later than 90 days after the commencement of that period ("Relevant Time
Period"). The Committee, within the Relevant Time Period, may make adjustments
for non-operating income and loss and other profit-computation elements as it
deems appropriate to provide optimal incentives for eligible employees. If other
adjustments are necessary beyond the Relevant Time Period, the Named Executive
Officers will not be eligible to receive any bonus resulting from such
adjustments.
      Bonus Amounts. The Plan establishes potential bonus amounts as a range of
percentages of the Participant's salary, with the bonus percentage increasing
with higher levels of profitability. The Plan also establishes different bonus
percentage ranges across several Participant categories, setting higher
bonus-percentage ranges for Participants who, by virtue of their
responsibilities, are expected to have a greater effect on the Company's
profitability.
      At the highest responsibility levels, Participants may earn bonuses of up
to 100 percent of base salary. The Plan is designed so that Participants will
achieve maximum bonuses only if the Company achieves Targets comparable to those
of leading public companies and/or its competitors.
      A Participant's total bonus under the Plan may not exceed $1,000,000 for
any fiscal year.
      Administration. For a particular fiscal year, the Committee must approve
the Targets, profit-computation adjustments, and any other conditions at the
Worldwide and Group profitability levels within the Relevant Time Period.
Company management will determine the comparable features for each Business Unit
profitability level.
      At the end of each fiscal year, but before Plan bonuses may be paid, the
Committee must certify in writing that Targets and other conditions have been
satisfied. The Committee does not have the discretion to increase the amount of
any bonus for the Named Executive Officers.
      The Board may amend or terminate the Plan effective for future fiscal
years. The Board will not, however, amend the Plan without Share Owner approval
if such approval is required to comply with section 162(m) of the Internal
Revenue Code or other applicable law or to comply with applicable stock exchange
requirements.
      Bonus Payments. If a Participant's bonus for the fiscal year does not
exceed $2,000, the bonus will be paid in a single sum during the following
August. Bonuses exceeding that amount will be paid during the following fiscal
year in five cash installments -- 50% in the following August and 12.5% in each
of the following September, January, April, and June.
      If a Participant's employment is terminated before a scheduled payment
date, the former employee will not be entitled to receive that bonus payment or
any subsequent bonus payment, unless the Participant's termination was caused by
retirement after attaining the country-specific retirement age (62 in the U.S.),
death, or permanent disability, in which case, that Participant (or beneficiary,
in the event of the participant's death) will be entitled to receive all bonus
payments for the previous fiscal year and a pro-rata share for the current
fiscal year, all to be paid in full within 2 1/2 months after the end of the
Company's fiscal year.

 